Citation Nr: 0823785	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-28 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating in excess of 50 percent for a 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Husband


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1977 to 
February 1978 and April 1979 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The veteran's dysthymic disorder symptoms are manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, chronic panic symptoms affecting independent 
living, difficulty adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for a dysthymic 
disorder have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9433 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  Given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The veteran was service connected for a dysthymic disorder in 
an August 1993 RO decision, and she was assigned a 50 percent 
rating. The veteran contends her symptoms have increased in 
severity to warrant a rating in excess of 50 percent. After 
careful consideration of the claim, the Board finds that 
after resolving the benefit of the doubt in favor of the 
veteran, the evidence reflects that the veteran is entitled 
to a 70 percent rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's dysthymic disorder was evaluated under 
Diagnostic Code 9433. Regulations pertaining to the criteria 
for evaluating psychiatric disorders, including dysthymic 
disorder, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV). A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

The veteran has received treatment for nervous disorders 
since her active duty service. VA treatment notes from 2002 
to 2007 reflect periodic treatments for depression and 
include a July 2005 hospitalization for depression. During 
her periodic treatments, the veteran's GAF score ranged from 
55 to 60 and she was not noted to have a suicidal ideation. 

In July 2005, VA treatment records show that the veteran was 
hospitalized for a major depressive disorder and anxiety. 
During the hospitalization she reported being depressed since 
being discharged from active duty in 1993. For several months 
leading to the hospitalization, the veteran stated that she 
stopped taking her medications. She admitted withdrawing from 
medication in hopes of allowing her health to deteriorate, 
but denied any current suicide plan. Her current symptoms 
included decreased energy, motivation, appetite, insomnia, 
guilt about being a "poor wife," and poor concentration. 
Additionally, she experienced anxiety and paranoia. She was 
diagnosed with major depressive disorder, social anxiety, and 
anxiety, not otherwise specified. Upon admission, her GAF was 
29, but increased to 50 by the time of discharge. During 
discharge, the veteran was strongly advised to follow her 
medication regimen for continued treatment.   

The veteran underwent an August 2005 VA examination. At the 
examination, the veteran reported experiencing insomnia, 
lethargy, and loss of appetite, in addition to daily anxiety 
at work. The examiner noted that she denied experiencing any 
hallucinations or illusions, but had a paranoid delusion that 
cameras at work were recording her. The examiner also 
commented that the veteran had a passive suicidal ideation. 
He diagnosed her with Post Traumatic Stress Disorder (PTSD), 
Dysthmic disorder secondary to PTSD, and a delusional 
disorder secondary to PTSD, and he assigned a GAF of 55. 

Private medical records, dated 2007 and 2008, show that the 
veteran experienced memory deficit and impaired decision-
making regarding activities of daily living. The veteran's 
husband noted that she had increased "tantrums" and "zero 
impulse control" in addition to being verbally abusive 
towards him, even in public. He also was also concerned that 
the veteran failed to maintain her medication in with the 
goal of harming herself. The veteran reported that she is 
suicidal, stating to the nurse "I think about it all the 
time. I won't act on it." Also, the veteran reported that 
her depression had increased in severity. 

The veteran was afforded a March 2008 video conference 
hearing. At the hearing, the veteran stated that her 
psychological condition has greatly deteriorated over the 
past few years. She reported currently having nearly daily 
panic or anxiety attacks. She has been unemployed since 
February 2006 and can no longer participate in her longtime 
of hobby of showing horses. Because of her psychiatric 
condition, the veteran reported that it is difficult to even 
leave her house. Part of her current psychological treatment 
includes twice weekly visits to a senior citizen's daycare 
facility. The veteran noted that she gradually became more 
truthful about the extent of her condition when reporting 
symptoms to treatment providers.      
The Board finds that the veteran's symptoms more closely 
approximate a 70 percent rating under the General Rating 
Formula for Mental Disorders. 38 C.F.R. § 4.130.

At the video conference hearing, the veteran stated that her 
psychological condition continues to worsen. Several 
treatment records confirm that the veteran's chances of 
improving her mental condition are poor; and it appears that 
the veteran's mental disorder has steadily worsened. Private 
medical records, dated December 2007 and January 2008, show 
that the veteran experiences suicide ideation. Additionally, 
at the videoconference hearing, she reported having panic 
attacks almost daily and having great difficulty leaving her 
house for any reason. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  In 
particular, the veteran now appears to have several non-
service-connected psychiatric diagnoses. However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. 
Further medical inquiry to gauge what degree of psychiatric 
impairment results from service-connected and non-service-
connected disorders would not, in the Board's view, 
materially assist this inquiry as it appears symptoms 
substantially overlap. 

Thus, a point of relative balance has been attained.  Because 
a state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will therefore be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

According the benefit of the doubt to the veteran and viewing 
the record in a light most favorable to her, the symptoms 
most closely approximate the symptoms listed in 70 percent 
rating. Therefore, the Board grants a rating of 70 percent 
for the veteran's service connected dysthymic disorder.   
ORDER

A 70 percent rating for a service connected dysthymic 
disorder is granted, subject to the statutes and regulations 
governing the payments of monetary awards.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


